Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


s 1-6, 13-14, and 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2004/0046912 A1 (cited in a previous action).
Claim 1:  '912 discloses a thin film transistor array panel comprising (see mainly fig. 3): 
a substrate 101; 
a thin film transistor 120 on the substrate; 
a color filter 109 on the thin film transistor; 
a first electrode 110 in direct contact with the color filter (110 can be made from metal as described in [0107]), the first electrode for receiving a voltage;
a passivation layer 111 in direct contact with the first electrode 110; and 
a second electrode 112 on the passivation layer and electrically connected to the thin film transistor.  It is noted that first electrode 110 is capable of receiving a voltage and claim 1 does not recite any particular voltage source.
Claim 2:  The second electrode 112 is connected to the transistor (to its source electrode 107) through a contact hole 105 in the passivation layer and an opening in the color filter.
Claim 3:  The first electrode 110 has an opening overlapping the opening of the color filter (figs. 5-6).
Claim 4:  The opening of the first electrode 110 is wider than the opening of the color filter (figs. 5-6).
Claim 5:  The opening of the first electrode 110 is wider than the contact hole of the passivation layer (figs. 5-6).
111 covers a side of the first electrode 110 that defines the opening of the first electrode (fig. 3).
Claim 13:  The passivation layer 111 is disposed between the first electrode 110 and the second electrode 112 and contacts both the first electrode and the second electrode.
Claim 14:  The passivation layer 111 comprises a portion contacting the color filter 109 (fig. 3).
	Claim 17:  The first electrode 110 overlaps the thin film transistor 120 (fig. 3).

Claims 1-2, 7, and 14-16 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2006/0050211 A1.
Claim 1:  '211 discloses a thin film transistor array panel comprising (see mainly figs. 1-2 and 5): 
a substrate 101; 
a thin film transistor (comprising at least source electrode 142, gate electrode 132, drain electrode 143, and semiconductor layer 120) on the substrate; 
a color filter 161 on the thin film transistor; 
a first electrode 154 in direct contact with the color filter, the first electrode for receiving a voltage (it is electrically connected to drain electrode 143, see fig. 5);
a passivation layer 151 in direct contact with the first electrode 154; and 
a second electrode 171 on the passivation layer and electrically connected to the thin film transistor (through contact holes 184-185).  
171 is connected to the transistor (to its drain electrode 143) through a contact hole 184 in the passivation layer and an opening 185 in the color filter.
Claim 7:  The panel further comprises: a gate line 131 on the substrate; a first insulating layer 113 on the gate line; a data line 141 on the insulating layer; wherein the TFT is electrically connected to the gate line and the data line (the gate electrode 132 and the source electrode 142 are respectively connected to the gate line and the data line).
Claim 14:  The passivation layer 151 comprises a portion contacting the color filter 161.
Claim 15:  The passivation layer 151 comprises an organic material having a dielectric constant of 4.0 or less.  In particular, [0037] states that 151 may be made from benzocyclobutene or acryl, both of which satisfy the recited value for dielectric constant according to p. 9 of the instant specification.
Claim 16:  The passivation layer comprises a benzocyclobutene or an acryl based material ([0037]).







Response to Arguments
	The rejection based on US 6590627 B2 was overcome by the 7/12/2021 amendment.  The rejection based on US 2004/0046912 A1 was updated to track the changes made by that amendment.  It is noted that otherwise isolated electrodes such as 110 in the '912 reference can still receive a voltage as exemplified by US 2001/0011985 A1, US 2008/0217618, and US 5995182 (these references generally teach that conductive light shielding layers can acquire a voltage via capacitive coupling).

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and applicable intervening claims.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  
/Michael Stahl/Primary Examiner, Art Unit 2874